Action to recover damages for personal injuries sustained by plaintiff as the result of the negligence of defendant Thompson, a physician, in the care and treatment of the plaintiff following a surgical operation. By stipulation, the action against defendant McCreery was discontinued. 'Judgment in favor of plaintiff and against defendant Thompson and order denying said defendant’s motion to set aside the verdict unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ.